NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         AUG 25 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    21-50174

                Plaintiff-Appellee,              D.C. No. 5:21-cr-00075-JWH-1

 v.
                                                 MEMORANDUM*
RICHARD LOREN LEWIS,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                    John W. Holcomb, District Judge, Presiding

                            Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Richard Loren Lewis appeals from the district court’s judgment and

challenges his guilty-plea convictions and 27-month sentence for bank fraud and

false statement to a financial institution, in violation of 18 U.S.C. §§ 1344(1),

1014, and 2(b). Pursuant to Anders v. California, 386 U.S. 738 (1967), Lewis’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Lewis the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Lewis waived the right to appeal his convictions, with the exception of an

appeal based on a claim that his pleas were involuntary, and most aspects of his

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We therefore

dismiss the appeal as to all issues covered by the appeal waiver. We affirm as to

all other issues because our review of the record discloses no arguable grounds for

relief as to the voluntariness of Lewis’s pleas or any aspect of the sentence that

falls outside the scope of the appeal waiver.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    21-50174